COURT
OF APPEALS
                                       SECOND
DISTRICT OF TEXAS
                                                   FORT
WORTH
 
                                        NO.
2-05-395-CV
 
EDELMIRA
AGUILAR, INDIVIDUALLY,                                    APPELLANTS
AND AS INDEPENDENT
EXECUTRIX
OF THE ESTATE OF JOSUE
AGUILAR,
DECEASED; JUDITH AGUILAR,
VIRGINIA
AGUILAR, AND MELBA
AGUILAR
 
                                                   V.
 
SPOKANE
MACHINERY, INC.                                                   APPELLEE
                                               ----------
            FROM
THE 352nd DISTRICT COURT OF TARRANT COUNTY
                                               ----------
                  MEMORANDUM
OPINION[1]
AND JUDGMENT
                                               ----------
We have considered AAppellants= Motion
To Dismiss Appeal.@ 
It is the court=s opinion that the motion should
be granted; therefore, we dismiss the appeal. 
See TEX. R. APP. P.
42.1(a)(1), 43.2(f).
Costs of the appeal shall be paid by the appellants,
for which let execution issue.
PER CURIAM
PANEL D: GARDNER, WALKER,
and MCCOY, JJ.      




DELIVERED: January 19,
2006




[1]See Tex. R. App. P. 47.4.